United States Court of Appeals
                            For the Eighth Circuit
                        ___________________________

                                No. 20-1395
                        ___________________________

                             United States of America

                        lllllllllllllllllllllPlaintiff - Appellee

                                           v.

                               Dean Allen McBaine

                       lllllllllllllllllllllDefendant - Appellant
                                       ____________

                    Appeal from United States District Court
                  for the Eastern District of Missouri - St. Louis
                                  ____________

                            Submitted: January 11, 2021
                               Filed: June 7, 2021
                                   [Published]
                                 ____________

Before SMITH, Chief Judge, KELLY and ERICKSON, Circuit Judges.
                              ____________

PER CURIAM.

      In 2019, a jury in the Eastern District of Missouri convicted Dean McBaine of
possessing an unregistered destructive device. See 26 U.S.C. §§ 5861(d), 5871; see
also 26 U.S.C. § 5845(a) (defining “firearm,” as used in § 5861(d), to include “a
destructive device”); id. § 5845(f) (defining “destructive device” to include “any
explosive, incendiary, or poison gas . . . bomb”). The district court1 sentenced him
to 60 months’ imprisonment. McBaine appeals, and we affirm.

                                         I.

      In the early hours of September 2, 2018, law enforcement and firefighters
responded to a call about an explosion at the home of McBaine’s ex-wife, Kendra
Miller,2 and their 13-year-old son. An improvised explosive device had exploded
under Miller’s car, destroying it and damaging both her house and a neighbor’s
house. Miller and her son were inside their home sleeping at the time of the
explosion.

       Security cameras in the area captured video of the explosion and some of the
events that preceded it. Footage from one camera showed a red hatchback car
approaching the house before the explosion and then turning around to park nearby.
Law enforcement later identified the car as belonging to the girlfriend of McBaine’s
half-brother, Michael Bushman, a co-defendant in this case. Another security camera
captured video of a white man lighting an object, throwing it under Miller’s car, and
then leaving the scene. Miller viewed the video and identified the man as McBaine.
Bushman later told law enforcement that he drove McBaine to Miller’s house the
night of the explosion, and that he and McBaine made the explosive device using
sparklers, electrical tape, and lamp oil. Both McBaine and Bushman were subse-
quently charged with unlawful possession of a destructive device. See 26 U.S.C.
§§ 5861(d), 5871. Bushman pleaded guilty, but McBaine took his case to trial.



      1
       The Honorable Audrey G. Fleissig, United States District Judge for the
Eastern District of Missouri.
      2
       To protect the identity of McBaine’s ex-wife, who is not a party to this case,
we refer to her using the pseudonym Kendra Miller.

                                         -2-
        At trial, McBaine maintained that he could not have placed the explosive
device under Miller’s car because he was asleep on the couch of his friends, Josh and
Whitney Distler, at the time of the explosion. Neither Josh nor Whitney Distler
testified. During the government’s rebuttal closing argument, the prosecutor
referenced McBaine’s alibi and said, in relevant part, “He’s on Josh Distler’s couch.
Is Josh home? Is his wife, Whitney, home? He’s made up a story and he’s told his
brother that.”

       Defense counsel objected, arguing that this statement “shift[ed] the burden” of
proof to McBaine to establish his innocence. The district court did not expressly rule
on the objection but stated, “All right. Move on.” The jury returned a guilty verdict.
McBaine then filed a motion for a new trial based in part on the prosecutor’s
statements in closing argument. The district court denied the motion.

       On appeal, McBaine asserts that the district court erred in denying his motion
for a new trial. He argues that the rhetorical questions “Is Josh home?” and “Is his
wife, Whitney, home?” implied to the jury that he should have called one or both of
the Distlers as defense witnesses to prove his innocence. The district court’s failure
to sustain his objection to these remarks and to provide a curative instruction to the
jury, he contends, provided grounds for a new trial.

                                         II.

       “The trial court has broad discretion in controlling closing arguments and
without a clear showing of abuse, that discretion will not be overturned.” United
States v. Grauer, 701 F.3d 318, 323 (8th Cir. 2012) (cleaned up) (quoting United
States v. Franklin, 250 F.3d 653, 660 (8th Cir. 2001)). To obtain a new trial on the
basis of improper statements by the prosecutor during trial, McBaine “must show that
(1) the prosecutor’s remarks were improper, and (2) such remarks prejudiced [his]
rights in obtaining a fair trial.” United States v. Crumley, 528 F.3d 1053, 1064 (8th

                                         -3-
Cir. 2008) (quoting United States v. King, 36 F.3d 728, 733 (8th Cir. 1994)). To
determine whether the prosecutor’s statements were prejudicial we consider: “(1) the
cumulative effect of such conduct; (2) the strength of the properly admitted evidence
of the defendant’s guilt; and (3) the curative actions taken by the court.” United
States v. Conrad, 320 F.3d 851, 855 (8th Cir. 2003) (quoting United States v.
Hernandez, 779 F.2d 456, 460 (8th Cir. 1985)).

       As an initial matter, it is far from clear that the prosecutor’s remarks were
improper. We have previously held that “[c]omments intended to highlight the
weaknesses of a defendant’s case do not shift the burden of proof . . . where the
prosecutor does not argue that a failure to explain them adequately requires a guilty
verdict and reiterates that the burden of proof is on the government.” United States
v. Bentley, 561 F.3d 803, 810 (8th Cir. 2009) (quoting United States v. Vaandering,
50 F.3d 696, 701–02 (9th Cir. 1995)). The prosecutor did not directly address
McBaine’s decision not to call the Distlers as witnesses, and his comments were made
in the context of describing how and why Bushman initially took full responsibility
for the explosion. Notably, the prosecutor did not tell the jurors that McBaine’s
failure to explain any gaps in his defense meant they must return a guilty verdict.

       Even assuming the prosecutor’s remarks were improper, however, we cannot
say that they “prejudiced [McBaine’s] rights in obtaining a fair trial.” Crumley, 528
F.3d at 1064 (quoting King, 36 F.3d at 733). The comments were brief and limited
to the prosecutor’s closing argument. Cf. Conrad, 320 F.3d at 853, 857 (remanding
case for a new trial on one count of possessing an unregistered firearm where the
prosecutor, during opening and closing arguments as well as direct examination of
a witness, repeatedly brought up the charging statute’s purpose of facilitating gun
control, an improper consideration at trial (citing United States v. Norton, 639 F.2d
427, 429 (8th Cir. 1981))). Further, at the outset of trial the district court instructed
the jury that it must presume McBaine was “innocent, unless and until proved beyond
a reasonable doubt,” and that “the prosecution must prove beyond a reasonable doubt

                                          -4-
[the elements of the charge] to make its case.” Although the district court did not
explicitly sustain McBaine’s objection to the prosecutor’s comments about the
Distlers, it halted further discussion of the issue by saying, “All right. Move on.”
McBaine did not ask the court to instruct the jury to disregard the remarks, but after
closing argument the district court reminded the jury of its responsibilities, including
the obligation “not [to] consider punishment in any way in deciding whether the
United States has proved its case beyond a reasonable doubt.” (emphasis added).
The district court’s instructions made it clear to the jury which party had the burden
of proof.

       Finally, in evaluating whether the prosecutor’s comments prejudiced
McBaine’s right to a fair trial, we also consider “the strength of the properly admitted
evidence of [his] guilt.” Id. at 855 (quoting Hernandez, 779 F.2d at 460). Bushman,
McBaine’s half-brother and co-defendant, testified that he and McBaine drove to
Miller’s neighborhood and built an improvised explosive device. Bushman told the
jury that McBaine then got out of the car, lit the device, and threw it under Miller’s
car. The jury also saw video footage of the incident, and heard Miller identify
McBaine as the person in the video. In addition, Miller explained to the jury that
McBaine had both financial and personal motives to want to frighten her or disrupt
her sense of safety. The government presented the jury with substantial evidence of
McBaine’s guilt.

      The district court did not abuse its discretion with regard to the prosecutor’s
comments in closing argument or in denying the motion for a new trial. We affirm
the conviction.
                       ______________________________




                                          -5-